771 So. 2d 1136 (2000)
Bryan K. EDMONDSON, Petitioner,
v.
STATE of Florida, Respondent.
No. SC99-101.
Supreme Court of Florida.
November 16, 2000.
Nancy A. Daniels, Public Defender, and Phil Patterson, Assistant Public Defender, Second Judicial Circuit, Tallahassee, Florida, for Petitioner.
Robert A. Butterworth, Attorney General, and James W. Rogers, Senior Assistant Attorney General, Tallahassee, Florida, for Respondent.
PER CURIAM.
We have for review Edmondson v. State, 745 So. 2d 533 (Fla. 1st DCA 1999), a decision of the First District Court of Appeal citing as controlling authority its opinion in Butler v. State, 723 So. 2d 865 (Fla. 1st DCA 1998), quashed, 761 So. 2d 319 (Fla. 2000). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
The issue in this case involves the trial court's failure to comply with the statutory requirement to file written reasons for imposing a departure sentence. See Edmondson, 745 So.2d at 533. This case is governed by our opinion in Maddox v. State, 760 So. 2d 89 (Fla.2000). In Maddox, we determined that a trial court's failure to file statutorily required reasons for a departure sentence constitutes fundamental error that can be corrected on direct appeal for those appeals that fall within the window period. 760 So.2d at 106-08. Accordingly, we quash the decision below and remand for further proceedings consistent with this opinion.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.